DETAILED ACTION
	This Office action is responsive to communication received 05/11/2022 – Power of Attorney; 06/22/2022 – Amendment (including amendments to the claims, specification and drawings) and “Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)”. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Petition
	The petition, received 06/22/2022, has been GRANTED.  See the decision, mailed 08/04/2022. 
Status of Claims
	Claims 1 and 6-7 remain pending.
Response to Amendment
	The amendment to the specification, received 06/22/2022, has been approved for entry.
	The replacement drawing for FIG. 7, received 06/22/2022, has been approved for entry. 
Response to Arguments
	In the arguments received 06/22/2022, the applicant makes general allegations regarding the previous rejections based upon the prior art, noting that that the prior art to Beach (USPN 8,353,782) and Rozmus (USPN 3,966,210) do not anticipate the claim language under 35 U.S.C. §102 and that the various combinations of references, including the prior art to Beach, Krumme (US PUBS 2006/0189409) and Cackett (USPN 7,753,809) do not obviate the claim language under 35 U.S.C. §103.  The applicant notes that no formal rejection based upon obviousness-type double patenting was made and provides no further comment regarding any potential conflicts between the instant claims and the claims of copending United States  Application Serial No. 17/244,829. 
	IN RESPONSE:
Applicant's arguments fail to fully comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However, given the totality of the response of the 06/22/2022 response, it appears that the applicant has made a bona fide attempt to advance prosecution by addressing the objections to the drawings, amending the specification to provide a proper description of the amended drawings, addressing and eliminating the previous deficiencies in the claims under 35 USC §112(b), and amending the claims in a manner that reduces the issues for consideration.  
In view of the amendments made to the claims, the previous observations made with respect to any potential obviousness-type double patenting between the instant claims and the claims of United States Application Serial No. 17/244,829 no longer apply.  
Applicant’s arguments with respect to claims 1, 6 and 7 have been considered.  In view of the amendments to the claims, the outstanding rejections based upon the prior art to Beach and Cackett have been overcome.  The prior art to Rozmus continues to be applied against independent claim 1, as amended claim 1 includes the limitations of canceled claims 2 and 3 and further requires that the at least two triangular members are hollow.  As Rozmus was previously applied against claims 1-3 and 10, and as Rozmus shows two triangular members being hollow, the Rozmus reference still applies.  The prior art to Krumme continues to be applied for its teaching of smart materials and memory shape materials.  In view of the amendments to the claims, and upon further consideration, a new ground(s) of rejection is/are being made, below. 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claims 6 and 7 are objected to because of the following informalities:  
As to claim 6, line 3, “comprises” should read --comprising--, since two triangular members are referenced.
As to claim 7, line 20, “member comprises” should read --members comprising--, since it would appear that the claim was intended to recite at least two triangular members. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dunnell (USPN 9,604,108).  
As to claim 1, note annotated FIG. 5B, herein below.  Dunnell shows a clubhead (i.e.,  element 50; FIGS. 4A, 5A, 5B, 9A) for providing balance and energy between the clubhead (50) and a golf shaft (52) comprising: a triangular body (i.e., the clubface and two triangular members identified herein generally form a triangular body); a hosel (59); the triangular body comprising at least one triangular member; a crown (i.e., upper portion of clubhead body), a clubface, and a sole (i.e., sole region 91 and lowermost portion of club head); the at least one triangular member comprising an apex, an aft end, and a base face; the apex being terminally positioned on the aft end; the aft end being distally positioned on the at least one triangular member opposite to the base face; the aft end comprising at least one predetermined balance weight (60); the clubface being attached to the base face of the at least one triangular member (i.e., note that the clubface may comprise an insert attached to the main body, as shown in FIG. 9A); the crown being positioned on the triangular body opposite the sole (i.e., the crown represents an upper portion of the clubhead while the sole represents a lower portion of the clubhead); and the hosel (59) being positioned on the crown of the triangular body; wherein the at least one triangular member comprising two triangular members; the two triangular members being connected through a vertex; the two triangular members being interconnected with the base face; and wherein the at least two triangular members are hollow. 


    PNG
    media_image1.png
    592
    986
    media_image1.png
    Greyscale


Claim 1 STANDS rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rozmus (USPN 3,966,210).  See the annotated version of Fig. 2, herein below:   
As to claim 1, Rozmus shows a clubhead (1) for providing balance and energy between the clubhead (1) and a golf shaft (2). The combination of the shaft connection and the head in Rozmus is deemed to meet the functional limitation “for providing balance and energy”, as broadly as claimed. 
    PNG
    media_image2.png
    623
    1190
    media_image2.png
    Greyscale

The Rozmus club head further comprises: a triangular body (Fig. 2); a hosel (3); the triangular body comprising at least one triangular member; a crown (124), a clubface (4), and a sole (Fig. 3); the at least one triangular member comprising an apex, an aft end, and a base face; the apex being terminally positioned on the aft end; the aft end being distally positioned on the at least one triangular member opposite to the base face; the aft end comprising at least one predetermined balance weight (10, 11); the clubface (4) being attached to the base face of the at least one triangular member; the crown being positioned on the triangular body opposite the sole (Fig. 3); and the hosel (3) being positioned on the crown of the triangular body (Fig. 3), wherein the at least one triangular member comprises two triangular members connect at a vertex, as shown in annotated Fig. 2 and wherein the at least two triangular members are hollow (i.e., the aft portions of the triangular members contain a hollow portion within which a weight may be situated). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunnell (USPN 9,604,108) in view of Krumme (US PUBS 2006/0189409).  
As to claims 6 and 7, the patent to Dunnell lacks an explicit disclosure of at least one smart material (claim 6) and at least one memory shape material (claim 7).  However, Dunnell is very flexible in the selection of materials for the various club head parts (i.e., col. 10, lines 1-15; col. 11, lines 22-28; and col. 16, lines 9-18).  Here, a “smart material” has been identified as including shape memory materials (see definition of “smart material”, at Wikipedia, obtained online at https://en.m.wikipedia.org).  Krumme shows it to be old in the art to incorporate shape memory materials to provide a desirable feel by enabling greater deformation upon impact (i.e., paragraph [0004]).  In view of the publication to Krumme, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Dunnell by making use of memory shape or smart materials in order to enhance club head performance.  Moreover, the selection of known materials to take advantage of the properties of the known materials has been recognized as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
 More specific to claim 7, note annotated FIG. 5B, herein below.  Dunnell shows a clubhead (i.e., element 50; FIGS. 4A, 5A, 5B, 9A) for providing balance and energy between the clubhead (50) and a golf shaft (52) comprising: a triangular body (i.e., the clubface and two triangular members identified herein generally form a triangular body); a hosel (59); the triangular body comprising at least one triangular member; a crown (i.e., upper portion of clubhead body), a clubface, and a sole (i.e., sole region 91 and lowermost portion of club head); the at least one triangular member comprising an apex, an aft end, and a base face; the apex being terminally positioned on the aft end; the aft end being distally positioned on the at least one triangular member opposite to the base face; the aft end comprising at least one predetermined balance weight (60); the clubface being attached to the base face of the at least one triangular member (i.e., note that the clubface may comprise an insert attached to the main body, as shown in FIG. 9A); the crown being positioned on the triangular body opposite the sole (i.e., the crown represents an upper portion of the clubhead while the sole represents a lower portion of the clubhead); and the hosel (59) being positioned on the crown of the triangular body; wherein the at least one triangular member comprising two triangular members; the two triangular members being connected through a vertex; the two triangular members being interconnected with the base face; and wherein the at least two triangular members are hollow
    PNG
    media_image1.png
    592
    986
    media_image1.png
    Greyscale

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Reid;
Fig. 2 in Swash;
Fig. 1 in Anderson;
Fig. 5b in Imamura;
Fig. 1 in Greer;
Figs. 6 and 8 in Rohrer;
Fig. 4G in Davis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Amendments to the claims, including the specific combination of prior dependent claims, and amendments which now require “wherein the at least two triangular members are hollow”; “wherein the at least two triangular members comprises at least one smart material”; and “wherein the at least two triangular member [sic] comprises at least one memory shape material” necessitated the new grounds of rejection. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711